 
 
IV 
111th CONGRESS 
2d Session 
H. RES. 1446 
In the House of Representatives, U. S.,

June 30, 2010
 
RESOLUTION 
Recognizing the residents of the City of Tracy, California, on the occasion of the 100th anniversary of the city’s incorporation, for their century of dedicated service to the United States. 
 
 
Whereas the City of Tracy is located in San Joaquin County, which is home to more than 42,000 veterans; 
Whereas the Tracy area is home to the Defense Distribution Depot San Joaquin, which serves as a vital distribution center for materials and supplies for the United States Armed Forces; 
Whereas the City of Tracy maintains a cherished memorial containing the names of the heroes from Tracy who made the ultimate sacrifice in service to the United States from World War I to the present; 
Whereas Camp Tracy, located near the City of Tracy, played a role in intelligence operations that contributed to the war effort during World War II; 
Whereas members of the United States Armed Forces from the City of Tracy served bravely, and many lost their lives, in the Korean War, Vietnam War, Persian Gulf War, and other military conflicts of the 20th century; 
Whereas members of the United States Armed Forces from the City of Tracy have served with honor in the wars in Iraq and Afghanistan; and 
Whereas the Tracy Press reported on November 11, 2008, that the City of Tracy has endured one of the Nation’s highest per capita casualty rates in the war in Iraq: Now, therefore, be it  
 
That the House of Representatives— 
(1)expresses its gratitude to the veterans of the City of Tracy, California, who have committed their lives to serving the United States; and 
(2)expresses its gratitude to all of the residents of the City of Tracy, California, for their century-long commitment to serving the United States. 
 
Lorraine C. Miller,Clerk.
